DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on April 20 of 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 11,043,762 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Applicant’s terminal disclaimer (see above) have overcome the double patenting rejections, as detailed in section 5 of the previous Office Action (mailed January 20, 2022).  Therefore, the cited rejection has been withdrawn.


Allowable Subject Matter
Claim 1 is allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches an illuminating device including a plurality of light emitting diodes (LEDs) spaced at regular intervals on a top surface of an elongated substrate including conductive traces connected to the LEDs; and a two-port screw-in terminal connector provided in abutting engagement at each end of the substrate such that the bottom surface of the terminal connector is flush with the bottom surface of the substrate. The terminal connector further includes a pair of straight conductive pins at one end extending and soldered to respective terminal contact pads on the substrate, and a pair of open port on a side opposite the conductive pins and in linear alignment with such conductive pins. Each port having a terminal screw clamp configure to receive the end of at least one conductor wire for connecting the plurality of LEDs to an electric power supply, such that the conductor wire can extend straight out from the open port and coplanar with the substrate.
While the use and advantages of elongated LED bars, specifically those including two-port screw-in terminal connector for connection to a power supply, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicant’s invention, specifically the claimed positioning and arrangement of the terminal connector with respect to the substrate, in combination with elongated substrates carrying a plurality of light emitting diodes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875